DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 and 09/14/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The claim objections to claims 1 and 13 have been withdrawn in light of the instant amendment to claims.
The 112(b) rejection to claim 2 has been withdrawn in light of the instant amendment.
 Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
For claims 1 and 18, Applicant argues that that the cited references do not disclose the 
amended limitations.  The Office disagrees.
	Specifically, Ishikawa ([0014, 0018, 0035], Fig. 2) teaches a memory device with memory bank array/ECC circuit and Combe ([0010]) teaches Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. The combination of Ishikawa and Combe teaches the limitations of independent claims 1 and 18.
Applicant’s arguments for dependent claims 2-17 and 19-21 are based on their respective base independent claims 1 and 18, which are addressed above.
Claim Objections
Claim(s) 4 objected to because of the following informalities: 
Regarding Claim 4, the Examiner respectfully notes that lines 11-13 recites “and the first even data bit of the fourth data word and the first even data bit of the fourth data word are consecutive bits.” 
It seems like a typo and the limitation should be read as “and the first odd data bit of the fourth 
data word and the first even data bit of the fourth data word are consecutive bits.” Accordingly, the Examiner interpret the claim limitation as “and the first odd data bit of the fourth data word and the first even data bit of the fourth data word are consecutive bits.”, for the purpose of examination.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-21 is/are rejected under 35 U.S.C. 103 being unpatentable over
 Ishikawa et al. (US 20210200630 A1), in view of Combe (US 20060171240 A1).
Regarding Claim 1, Ishikawa teaches
A memory array circuit comprising: a first memory bank; and a second memory bank; (Ishikawa [0018] The semiconductor device 100 includes a memory array 118. The memory array 118 is shown as including a plurality of memory banks. In the embodiment of FIG. 1, the memory array 118 is shown as including eight memory banks BANK0-BANK7. [0035] The memory device 200 includes a number of banks 240)
wherein: each of the first memory bank and the second memory bank comprises a bank array circuit comprising: memory bitcell circuits disposed in columns and memory rows; at least one sub-bank comprising a plurality of memory rows; (Ishikawa [0035] The memory device 200 includes a number of banks 240, which are part of a memory array. The banks 240 may be divided into a first portion 240a of the bank and a second portion 240b of the bank, with a row decoder 208 positioned between the sections. The two sections of a given bank 240 and the row decoder 208 may be arranged along a first direction (e.g., a y-axis). Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank.)
and a plurality of column multiplexed (mux) sets, each comprising one or more consecutive columns of the columns, the plurality of column mux sets comprising odd column mux sets alternately disposed with even column mux sets; (Ishikawa [0014] A memory device may include a memory array which has a number of memory cells, each located at the intersection of a word line (row) and digit line (column). [0054] The first set of information may come from memory cells which are not adjacent to each other, and the second set of information may come from memory cells which are not adjacent to each other. For example, the first set information may come from odd MIOT/B lines (e.g., odd memory cells such as 557) and the second set of information may come from the even MIOT/B lines (e.g., even memory cells such as 556). Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546.) (i.e. Fig. 5 Even DL(digit line/bitline) to MIOT/B (Even) and Odd DL(digit line/bitline) to MIOT/B(Even), alternate MUX(549) sets coupled to MIOT/B(Even) and MIOT/B(Odd))
a first memory row of a first sub-bank of the at least one sub-bank in the bank array circuit in a first selected bank among the first memory bank, and the second memory bank 
(Ishikawa [0014] A memory device may include a memory array which has a number of memory cells, each located at the intersection of a word line (row) and digit line (column). [0035] Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. The banks, column decoders 210. and error correction region 220 may be laid out along a second axis (e.g., an x-axis) which is orthogonal to the first axis.)
a first memory row of a second sub-bank of the at least one sub-bank in the bank array circuit in a second selected bank among the first memory bank, and the second memory bank
(Ishikawa [0014] A memory device may include a memory array which has a number of memory cells, each located at the intersection of a word line (row) and digit line (column). [0035] Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. The banks, column decoders 210. and error correction region 220 may be laid out along a second axis (e.g., an x-axis) which is orthogonal to the first axis.)
a first data word in the memory bitcell circuit, the first data word in the memory bitcell circuit
(Ishikawa [0042] An example write operation may generally occur in reverse. For example, the bits ABCDEFGH may be provided at a DQ terminal to the I/O circuit 322. The I/O circuit 322 may separate the data and provide bits ACEG to the first ECC block 330, while the bits BDFH are provided to the second ECC block 331. The first ECC block 330 may generate a parity bit based on the received bits ACEG and the second ECC block 331 may generate a second parity bit based on the received bits BDFH. The eight write bits and the two parity bits may then be written to the memory array 318. .[0044] FIG. 4 shows an embodiment where the memory operates in a mode (e.g., an x16 mode) where two ECC circuits 445 and 446 operate in parallel on a first set of data from non-adjacent memory cells and a second set of data from non-adjacent memory cells respectively. [0047] The first memory cell 456 is coupled by a first digit line (e.g., ‘even DL’) to a first sense amplifier 452 which is coupled by a local I/O line LIOT B to a first transfer gate 454, which in turn is coupled to a first main I/O line MIOT/B (e.g., an even MIOT/B line). The second memory cell 457 is coupled along a second digit line to a second sense amplifier 453, which is coupled by a second LIOT/B line to second transfer gate 455, which is coupled to a second MIOT/B line (e.g., an odd MIOT/B). The odd MIOT/B may be coupled to an odd ECC circuit 445, while the even MIOT/B may be coupled to an even ECC circuit 446.) (i.e. each bank has its associated error correction region, the write command has a bank address, a row address, and a column address. The odd data bits (ACEG) and even data bits (BDFH) provided to first ECC block and second ECC block, respectively, stores odd and even data bits to memory cell s of separate banks. Memory cells are coupled by digit line/bitline oddDL and evenDL to odd ECC circuit and even ECC circuit for odd bits and even bits, respectively. ABCDEFGH is 4 data words, “AB”- data word one,  “CD”-data word two, “EF”- data word three, “GH”- data word four.)
	Ishikawa does not teach 
a first selected bank is configured to store: a first odd data bit of a first data word in the memory bitcell circuit in the one or more consecutive columns of first odd column mux set of the plurality of odd column mux sets of the first selected bank; and a second odd data bit of the first data word in the memory bitcell circuit in the one or more consecutive columns of a second odd column mux set of the plurality of odd column mux sets of the first selected bank; 
a second selected bank is configured to store a first even data bit of the first data word in the memory bitcell circuit in the one or more consecutive columns of a first even column mux set of the plurality of even column mux sets of the second selected bank; and the first odd data bit, the first even data bit, and the second odd data bit are consecutive bits of the first data word.
	However, Combe teaches 
a first selected bank is configured to store: a first odd data bit of a first data word in the memory bitcell circuit in the one or more consecutive columns of first odd column mux set of the plurality of odd column mux sets of the first selected bank; and a second odd data bit of the first data word in the memory bitcell circuit in the one or more consecutive columns of a second odd column mux set of the plurality of odd column mux sets of the first selected bank; 
 (Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.)
a second selected bank is configured to store a first even data bit of the first data word in the memory bitcell circuit in the one or more consecutive columns of a first even column mux set of the plurality of even column mux sets of the second selected bank; and the first odd data bit, the first even data bit, and the second odd data bit are consecutive bits of the first data word. (Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.)
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
	Regarding Claim 2, Ishikawa and Combe teach
The memory array circuit of claim 1, wherein: the first memory row of the first sub-bank is configured to store a first even data bit of a second data word in the memory bitcell circuits in the one or more consecutive columns of a first even column mux set of the plurality of even column mux sets of the first selected bank; the first memory row of the second sub-bank is configured to store a first odd data bit of the second data word in the memory bitcell circuits in the one or more consecutive columns of a first odd column mux set  of the plurality of odd column mux sets of the second selected bank; and the first odd data bit of the second data word and the first even data bit of the second data word are consecutive bits.  
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank.)
(Ishikawa [0014] A memory device may include a memory array which has a number of memory cells, each located at the intersection of a word line (row) and digit line (column). [0024] The device 100 may receive an access command which is a write command. When the write command is received, and a bank address, a row address and a column address are timely supplied with the write command, and write data is supplied through the DQ terminals to the ECC control circuit 120. The write data supplied to the data terminals DQ is written to a memory cells in the memory array. [0042] An example write operation may generally occur in reverse. For example, the bits ABCDEFGH may be provided at a DQ terminal to the I/O circuit 322. The I/O circuit 322 may separate the data and provide bits ACEG to the first ECC block 330, while the bits BDFH are provided to the second ECC block 331. The first ECC block 330 may generate a parity bit based on the received bits ACEG and the second ECC block 331 may generate a second parity bit based on the received bits BDFH. The eight write bits and the two parity bits may then be written to the memory array 318. [0035] Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. The banks, column decoders 210. and error correction region 220 may be laid out along a second axis (e.g., an x-axis) which is orthogonal to the first axis.[0044] FIG. 4 shows an embodiment where the memory operates in a mode (e.g., an x16 mode) where two ECC circuits 445 and 446 operate in parallel on a first set of data from non-adjacent memory cells and a second set of data from non-adjacent memory cells respectively. [0047] The first memory cell 456 is coupled by a first digit line (e.g., ‘even DL’) to a first sense amplifier 452 which is coupled by a local I/O line LIOT B to a first transfer gate 454, which in turn is coupled to a first main I/O line MIOT/B (e.g., an even MIOT/B line). The second memory cell 457 is coupled along a second digit line to a second sense amplifier 453, which is coupled by a second LIOT/B line to second transfer gate 455, which is coupled to a second MIOT/B line (e.g., an odd MIOT/B). The odd MIOT/B may be coupled to an odd ECC circuit 445, while the even MIOT/B may be coupled to an even ECC circuit 446.) (i.e. each bank has its associated error correction region, the write command has a bank address, a row address, and a column address. The odd data bits (ACEG) and even data bits (BDFH) provided to first ECC block and second ECC block, respectively, stores odd and even data bits to memory cell s of separate banks. Memory cells are coupled by digit line/bitline oddDL and evenDL to odd ECC circuit and even ECC circuit for odd bits and even bits, respectively. ABCDEFGH is 4 data words, “AB”- data word one,  “CD”-data word two, “EF”- data word three, “GH”- data word four.)
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 3, Ishikawa and Combe teach
The memory array circuit of claim 2, wherein: the first memory row of the first sub-bank of the at least one sub-bank in the bank array circuit in the first selected bank is configured to store a first odd data bit of a third data word in the memory bitcell circuits in the one or more consecutive columns of the first odd column mux set of the first selected bank; the first memory row of the second sub-bank of the at least one sub-bank in the bank array circuit in the second selected bank is configured to store a first even data bit of the third data word in the memory bitcell circuits in the one or more consecutive columns of the first even column mux set of the second selected bank; (Ishikawa [0014] A memory device may include a memory array which has a number of memory cells, each located at the intersection of a word line (row) and digit line (column). [0024] The device 100 may receive an access command which is a write command. When the write command is received, and a bank address, a row address and a column address are timely supplied with the write command, and write data is supplied through the DQ terminals to the ECC control circuit 120. The write data supplied to the data terminals DQ is written to a memory cells in the memory array. [0042] An example write operation may generally occur in reverse. For example, the bits ABCDEFGH may be provided at a DQ terminal to the I/O circuit 322. The I/O circuit 322 may separate the data and provide bits ACEG to the first ECC block 330, while the bits BDFH are provided to the second ECC block 331. The first ECC block 330 may generate a parity bit based on the received bits ACEG and the second ECC block 331 may generate a second parity bit based on the received bits BDFH. The eight write bits and the two parity bits may then be written to the memory array 318. [0035] Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. The banks, column decoders 210. and error correction region 220 may be laid out along a second axis (e.g., an x-axis) which is orthogonal to the first axis.[0044] FIG. 4 shows an embodiment where the memory operates in a mode (e.g., an x16 mode) where two ECC circuits 445 and 446 operate in parallel on a first set of data from non-adjacent memory cells and a second set of data from non-adjacent memory cells respectively. [0047] The first memory cell 456 is coupled by a first digit line (e.g., ‘even DL’) to a first sense amplifier 452 which is coupled by a local I/O line LIOT B to a first transfer gate 454, which in turn is coupled to a first main I/O line MIOT/B (e.g., an even MIOT/B line). The second memory cell 457 is coupled along a second digit line to a second sense amplifier 453, which is coupled by a second LIOT/B line to second transfer gate 455, which is coupled to a second MIOT/B line (e.g., an odd MIOT/B). The odd MIOT/B may be coupled to an odd ECC circuit 445, while the even MIOT/B may be coupled to an even ECC circuit 446.) (i.e. each bank has its associated error correction region, the write command has a bank address, a row address, and a column address. The odd data bits (ACEG) and even data bits (BDFH) provided to first ECC block and second ECC block, respectively, stores odd and even data bits to memory cell s of separate banks. Memory cells are coupled by digit line/bitline oddDL and evenDL to odd ECC circuit and even ECC circuit for odd bits and even bits, respectively. ABCDEFGH is 4 data words, “AB”- data word one,  “CD”-data word two, “EF”- data word three, “GH”- data word four.)
and the first odd data bit of the third data word and the first even data bit of the third data word are consecutive bits. (Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and and odd bank.)
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 4, Ishikawa and Combe teach
The memory array circuit of claim 3, wherein: a second memory row of the first sub-bank of the at least one sub-bank in the bank array circuit in the first selected bank is configured to store a first odd data bit of a fourth data word in the memory bitcell circuits in the one or more consecutive columns of-the first odd column mux set of the first selected bank; and a second memory row of the second sub-bank of the at least one sub-bank in the bank array circuit in the second selected bank is configured to store a first even data bit of the fourth data word in the memory bitcell circuits in the one or more consecutive columns of the first even column mux set of the second selected bank; (Ishikawa [0014] A memory device may include a memory array which has a number of memory cells, each located at the intersection of a word line (row) and digit line (column). [0024] The device 100 may receive an access command which is a write command. When the write command is received, and a bank address, a row address and a column address are timely supplied with the write command, and write data is supplied through the DQ terminals to the ECC control circuit 120. The write data supplied to the data terminals DQ is written to a memory cells in the memory array. [0042] An example write operation may generally occur in reverse. For example, the bits ABCDEFGH may be provided at a DQ terminal to the I/O circuit 322. The I/O circuit 322 may separate the data and provide bits ACEG to the first ECC block 330, while the bits BDFH are provided to the second ECC block 331. The first ECC block 330 may generate a parity bit based on the received bits ACEG and the second ECC block 331 may generate a second parity bit based on the received bits BDFH. The eight write bits and the two parity bits may then be written to the memory array 318. [0035] Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. The banks, column decoders 210. and error correction region 220 may be laid out along a second axis (e.g., an x-axis) which is orthogonal to the first axis.[0044] FIG. 4 shows an embodiment where the memory operates in a mode (e.g., an x16 mode) where two ECC circuits 445 and 446 operate in parallel on a first set of data from non-adjacent memory cells and a second set of data from non-adjacent memory cells respectively. [0047] The first memory cell 456 is coupled by a first digit line (e.g., ‘even DL’) to a first sense amplifier 452 which is coupled by a local I/O line LIOT B to a first transfer gate 454, which in turn is coupled to a first main I/O line MIOT/B (e.g., an even MIOT/B line). The second memory cell 457 is coupled along a second digit line to a second sense amplifier 453, which is coupled by a second LIOT/B line to second transfer gate 455, which is coupled to a second MIOT/B line (e.g., an odd MIOT/B). The odd MIOT/B may be coupled to an odd ECC circuit 445, while the even MIOT/B may be coupled to an even ECC circuit 446.)
(i.e. each bank has its associated error correction region, the write command has a bank address, a row address, and a column address. The odd data bits (ACEG) and even data bits (BDFH) provided to first ECC block and second ECC block, respectively, stores odd and even data bits to memory cell s of separate banks. Memory cells are coupled by digit line/bitline oddDL and evenDL to odd ECC circuit and even ECC circuit for odd bits and even bits, respectively. ABCDEFGH is 4 data words, “AB”- data word one,  “CD”-data word two, “EF”- data word three, “GH”- data word four.)
and the first even data bit of the fourth data word and the first even data bit of the fourth data word are consecutive bits. (Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and and odd bank.)
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 5, Ishikawa and Combe teach
The memory array circuit of claim 2, wherein: 7006-067409522-US-NP28 the first sub-bank of the at least one sub-bank comprises all of the plurality of memory rows in the bank array circuit in the first selected bank; and the second sub-bank of the at least one sub-bank comprises all of the plurality of memory rows in the bank array circuit in the second selected bank. (Ishikawa [0035] The memory device 200 includes a number of banks 240, which are part of a memory array. The banks 240 may be divided into a first portion 240a of the bank and a second portion 240b of the bank, with a row decoder 208 positioned between the sections. The two sections of a given bank 240 and the row decoder 208 may be arranged along a first direction (e.g., a y-axis).)
Regarding Claim 6, Ishikawa and Combe teach
The memory array circuit of claim 5, wherein: each one of the columns in the bank array circuit in each of the first memory bank and the second memory bank further comprises a bitline coupled to each of the memory bitcell circuits disposed in the one column of the columns; (Ishikawa [0035] Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. [0014] A memory device may include a memory array which has a number of memory cells, each located at the intersection of a word line (row) and digit line (column).)
each of the odd column mux sets comprising at least one odd column of the columns further comprises the bitline of the at least one odd column of the columns coupled to  a selection input of one of the odd column mux sets; and each of the even column mux sets comprising at least one even column of the columns further comprises the bitline of the at least one even column of the columns coupled to a selection input of one of the even column mux sets. (Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank.  [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.) 
(Ishikawa [0054] The first set of information may come from memory cells which are not adjacent to each other, and the second set of information may come from memory cells which are not adjacent to each other. For example, the first set information may come from odd MIOT/B lines (e.g., odd memory cells such as 557) and the second set of information may come from the even MIOT/B lines (e.g., even memory cells such as 556). Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546.) (i.e. Fig. 5 Even DL(digit line/bitline) to MIOT/B (Even) and Odd DL(digit line/bitline) to MIOT/B(Even), alternate MUX(549) sets coupled to MIOT/B(Even) and MIOT/B(Odd))
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 7, Ishikawa and Combe teach
The memory array circuit of claim 2, wherein: the plurality of memory rows in the bank array circuit in each of the first 20memory bank and the second memory bank comprises a plurality of inner memory rows and a plurality of outer memory rows; (Ishikawa [0014] A memory device may include a memory array which has a number of memory cells, each located at the intersection of a word line (row) and digit line (column). [0034] FIG. 2 is a block diagram of a memory device according to some embodiments of the present disclosure. [0035]The memory device 200 includes a number of banks 240, which are part of a memory array. The banks 240 may be divided into a first portion 240a of the bank and a second portion 240b of the bank, with a row decoder 208 positioned between the sections.) (i.e. Fig. 2, memory rows within 240b section of Bank0 which is closer to the bank4, are the inner memory rows, memory rows within 240a section of Bank0 is away from bank4, are the outer memory rows; memory rows within the section of bank4 that is closer to bank0, are the inner memory rows, memory rows within the section of bank4 that is away from bank0, are the outer memory row )
the first sub-bank of the at least one sub-bank in the bank array circuit in the first selected bank comprises one of the plurality of inner memory rows and the plurality of outer memory rows in the bank array circuit in the 25first selected bank; and the second sub-bank of the at least one sub-bank in the bank array circuit in the second selected bank comprises one of: the other one of the plurality of inner memory rows and the plurality of outer memory rows in the first selected bank; 30the plurality of inner memory rows in the second selected bank; and the plurality of outer memory rows in the second selected bank. (Ishikawa [0014] A memory device may include a memory array which has a number of memory cells, each located at the intersection of a word line (row) and digit line (column). [0034] FIG. 2 is a block diagram of a memory device according to some embodiments of the present disclosure. [0035] The memory device 200 includes a number of banks 240, which are part of a memory array. The banks 240 may be divided into a first portion 240a of the bank and a second portion 240b of the bank, with a row decoder 208 positioned between the sections.) (i.e. Fig. 2, memory rows within 240b section of Bank0 which is closer to the bank4, are the inner memory rows, memory rows within 240a section of Bank0 is away from bank4, are the outer memory rows; memory rows within the section of bank4 that is closer to bank0, are the inner memory rows, memory rows within the section of bank4 that is away from bank0, are the outer memory row )
Regarding Claim 8, Ishikawa and Combe teach
The memory array circuit of claim 7, wherein: the plurality of inner memory rows of the bank array circuit in each of the first memory bank and the second memory bank comprise a first plurality of memory bitcell circuits disposed in each column; the plurality of outer memory rows of the bank array circuit in each of the first memory bank and the second memory bank comprise a second plurality of memory bitcell circuits disposed in each column; (Ishikawa [0035]The two sections of a given bank 240 and the row decoder 208 may be arranged along a first direction (e.g., a y-axis). Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. The banks, column decoders 210. and error correction region 220 may be laid out along a second axis (e.g., an x-axis) which is orthogonal to the first axis. The banks of the memory 200 may be arranged in an array along the x-y plane.)
each of the columns in the bank array circuit in each of the first memory bank and the second memory bank further comprises: an inner sub-bank bitline coupled to each of the first plurality of memory bitcell circuits; and an outer sub-bank bitline coupled to each of the second plurality of memory bitcell circuits; (Ishikawa[0044] FIG. 4 shows an embodiment where the memory operates in a mode (e.g., an x16 mode) where two ECC circuits 445 and 446 operate in parallel on a first set of data from non-adjacent memory cells and a second set of data from non-adjacent memory cells respectively.)
each of the odd column mux sets comprises the inner sub-bank bitline and the outer sub- bank bitline of each of the one or more consecutive columns of the odd column mux set coupled to the selection inputs of the odd column mux sets; and each of the even column mux sets comprising at least the inner sub-bank bitline and the outer sub-bank bitline of each of the one or more consecutive columns of the even column mux set coupled to the selection inputs of the even column mux set.  
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.)
(Ishikawa [0054] The first set of information may come from memory cells which are not adjacent to each other, and the second set of information may come from memory cells which are not adjacent to each other. For example, the first set information may come from odd MIOT/B lines (e.g., odd memory cells such as 557) and the second set of information may come from the even MIOT/B lines (e.g., even memory cells such as 556). Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546.) (i.e. Fig. 5 Even DL(digit line/bitline) to MIOT/B (Even) and Odd DL(digit line/bitline) to MIOT/B(Even), alternate MUX(549) sets coupled to MIOT/B(Even) and MIOT/B(Odd))
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 9, Ishikawa and Combe teach
The memory array circuit of claim 8, the bank array circuit further comprising a wordline coupled to each of the memory bitcell circuits in each of the plurality of memory rows, (Ishikawa [0018] Each memory bank includes a plurality of word lines WL, a plurality of bit lines BL, and a plurality of memory cells MC arranged at intersections of the plurality of word lines WL and the plurality of bit line BL.) wherein: the plurality of inner memory rows of the bank array circuit in the first memory bank comprises the first memory row of the first sub-bank of the at least one sub-bank in the bank array circuit; the plurality of inner memory rows of the bank array circuit in the second memory bank comprises the first memory row of the second sub-bank of the at least one sub-bank in the bank array circuit; (Ishikawa [0034] FIG. 2 is a block diagram of a memory device according to some embodiments of the present disclosure. [0035]The two sections of a given bank 240 and the row decoder 208 may be arranged along a first direction (e.g., a y-axis). Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. The banks, column decoders 210. and error correction region 220 may be laid out along a second axis (e.g., an x-axis) which is orthogonal to the first axis. The banks of the memory 200 may be arranged in an array along the x-y plane.)
the wordline in the first memory row in the first sub-bank is configured to be activated to generate the first odd data bit of the at least a first data word on the inner sub-bank bitline in the one or more consecutive columns of the odd column mux sets in the first selected bank; 
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank.  [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.)
(Ishikawa [0014] During a read or write operation, a row may be activated, and data may be read from, or written to, the memory cells along the activated row. Each row may include memory cells which store a number of bits of data and a number of bits of parity information (e.g., data bits and parity bits), which may be used to correct up to a certain number of errors in the data bits. [0028] In some embodiments, multiple word lines may be activated, and written to/read out to an ECC control circuit 120. For example, a first group of memory cells may be along a first word tine while a second group of memory cells may be along a second word line. Memory cells in the first group of memory cells are not adjacent to other memory cells in the first group of memory cells, and memory cells in the second group of memory cells are not adjacent to other memory cells of the second group of memory cells. [0040] In the example read operation shown in FIG. 3, adjacent bits read out from a row are provided to different ECC blocks 330 and 331, Odd numbered bits (e.g., bits A. C, E, and G) may be provided to the first ECC block 330 along with any parity bits (not shown) associated with the odd bits. [0045] In the example of FIG. 4. the activated row may include a first portion of the word line WL1 in the first portion 442 and a second portion of the word line WL1 in the second portion 443 of the memory bank 440.) 
and the wordline in the first memory row in the second sub-bank is configured to be activated to generate the first even data bit of the at least a first data word on the inner sub-bank bitline in the one or more consecutive columns of the even column mux sets of the second one of the first memory bank and the second memory bank.  
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank.  [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.)
(Ishikawa [0042] An example write operation may generally occur in reverse. For example, the bits ABCDEFGH may be provided at a DQ terminal to the I/O circuit 322. The I/O circuit 322 may separate the data and provide bits ACEG to the first ECC block 330, while the bits BDFH are provided to the second ECC block 331. The first ECC block 330 may generate a parity bit based on the received bits ACEG and the second ECC block 331 may generate a second parity bit based on the received bits BDFH. The eight write bits and the two parity bits may then be written to the memory array 318. [0043] At a second time as part of a second read operation, the memory array 318 may provide the bits BDFH (and their associated parity bit) to the first ECC block 330. The first ECC block 330 may correct the read data to BDF′H and provide the corrected read data to the I/O circuit 322. [0045] In the example of FIG. 4. the activated row may include a first portion of the word line WL1 in the first portion 442 and a second portion of the word line WL1 in the second portion 443 of the memory bank 440. [0054] Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546.) (i.e. ABCDEFGH is 4 data words, “AB”- data word one,  “CD”-data word two, “EF”- data word three, “GH”- data word four.)
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 10, Ishikawa and Combe teach
The memory array circuit of claim 9, wherein: each of the column mux sets of the plurality of column mux sets comprises a multiplexor comprising multiplexor inputs and a multiplexor output; and the selection inputs of each of the column mux sets comprise the multiplexor inputs. (Ishikawa [0054] In the embodiment of FIG. 5, a first set of information may be provided to an ECC circuit 546. For example, the first set information may come from odd MIOT/B lines (e.g., odd memory cells such as 557) and the second set of information may come from the even MIOT/B lines (e.g., even memory cells such as 556). Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546. ) (i.e. Multiplexer circuits 549 has odd MIOT/B lines and even MIOT/B lines as input and output to ECC)
Regarding Claim 11, Ishikawa and Combe teach
The memory array circuit of claim 10, the bank array circuit further comprising: a first select line coupled to each of the multiplexors of the odd column mux sets in the first selected bank, the first select line configured to be activated to select, among the one or more consecutive columns in each of the odd column mux sets in the first selected bank, the inner sub-bank bitline corresponding to the first data word; and a second select line coupled to each of the multiplexors of the even column mux sets in the second selected bank, the second select line configured to be activated to select, among the one or more consecutive columns in each of the even column mux sets, the inner sub-bank bitline corresponding to the first data word.
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.)
(Ishikawa [0040] In the example read operation shown in FIG. 3, adjacent bits read out from a row are provided to different ECC blocks 330 and 331, each of which may be an ECC control circuit (e.g., ECC control circuit 120 of FIG. 1) or may be a sub-component of a single ECC control circuit. Odd numbered bits (e.g., bits A. C, E, and G) may be provided to the first ECC block 330 along with any parity bits (not shown) associated with the odd bits. Even numbered bits (e.g., bits B, D, F, and H) may be provided to the second ECC block 331 along with any parity bits (not shown) associated with the even bits. [0041] The read bits, including the two corrected bits, are then provided to the I/O circuit 322, which reassembles the bits into a sequence including the corrected bits (e.g., ABCDE′F′GH) and provides it to the DQ pads. In this manner, when the string of bits in the memory array 318 which includes two adjacent error bits is read, a string of bits with both errors corrected is provided to die DQ pads. [0054] Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546.) (i.e. ABCDEFGH is 4 data words, “AB”- data word one,  “CD”-data word two, “EF”- data word three, “GH”- data word four.)
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 12, Ishikawa and Combe teach
The memory array circuit of claim 10, wherein: a third select line coupled to each of the multiplexors of the even column mux sets in the first selected bank, the third select line configured to be activated to select, among the one or more consecutive columns in each of the odd column mux sets in the first one of the first memory bank and the second memory bank, the inner sub-bank bitline corresponding to the second data word; and a fourth select line coupled to each of the multiplexors of the odd column mux sets in the second selected bank, the fourth select line configured to be activated to select, among the one or more consecutive columns in each of the even column mux sets, the inner sub-bank bitline corresponding to the second data word.
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.)
(Ishikawa [0040] In the example read operation shown in FIG. 3, adjacent bits read out from a row are provided to different ECC blocks 330 and 331, each of which may be an ECC control circuit (e.g., ECC control circuit 120 of FIG. 1) or may be a sub-component of a single ECC control circuit. Odd numbered bits (e.g., bits A. C, E, and G) may be provided to the first ECC block 330 along with any parity bits (not shown) associated with the odd bits. Even numbered bits (e.g., bits B, D, F, and H) may be provided to the second ECC block 331 along with any parity bits (not shown) associated with the even bits. [0041] The read bits, including the two corrected bits, are then provided to the I/O circuit 322, which reassembles the bits into a sequence including the corrected bits (e.g., ABCDE′F′GH) and provides it to the DQ pads. In this manner, when the string of bits in the memory array 318 which includes two adjacent error bits is read, a string of bits with both errors corrected is provided to die DQ pads. [0054] Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546.) (i.e. ABCDEFGH is 4 data words, “AB”- data word one,  “CD”-data word two, “EF”- data word three, “GH”- data word four.)
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 14, Ishikawa and Combe teach
The memory array circuit of claim 9, wherein: the one or more consecutive columns of each of the column mux sets comprises between one (1) and thirty-two (32) column(s). (Ishikawa Fig. 5) (mux sets on Fig. 5 depicted two columns)
Regarding Claim 15, Ishikawa and Combe teach
The memory array circuit of claim 1, wherein: the first memory bank and the second memory bank are separated in a first direction; and at least one of the columns in a first odd column mux set in the bank array circuit in the first memory bank is collinear with at least one of the columns in 30a first odd column mux set in the bank array circuit in the second memory bank. 
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.)
(Ishikawa [0035] The memory device 200 includes a number of banks 240, which are part of a memory array. The banks 240 may be divided into a first portion 240a of the bank and a second portion 240b of the bank, with a row decoder 208 positioned between the sections. The two sections of a given bank 240 and the row decoder 208 may be arranged along a first direction (e.g., a y-axis) [0053] FIG. 5 is a schematic diagram of sequentially providing data from adjacent memory cells to an error correction circuit. [0054] the first set information may come from odd MIOT/B lines (e.g., odd memory cells such as 557))
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 16, Ishikawa and Combe teach
The memory array circuit of claim 14, wherein: 7006-067409522-US-NP32 the plurality of inner memory rows of the memory bitcell circuits in the bank array circuit in the first memory bank are on a first side of the first memory bank; (Ishikawa [0034] FIG. 2 is a block diagram of a memory device according to some embodiments of the present disclosure. [0035]The memory device 200 includes a number of banks 240, which are part of a memory array. The banks 240 may be divided into a first portion 240a of the bank and a second portion 240b of the bank, with a row decoder 208 positioned between the sections.) (i.e. Fig. 2, memory rows within 240b section of Bank0 which is closer to the bank4, are the inner memory rows, memory rows within 240a section of Bank0 is away from bank4, are the outer memory rows; memory rows within the section of bank4 that is closer to bank0, are the inner memory rows, memory rows within the section of bank4 that is away from bank0, are the outer memory row.  240b section of bank0 has the inner rows and is on the first side of the first memory bank – bank0)
 the plurality of outer memory rows of the memory bitcell circuits in the bank 5array circuit in the first memory bank are on a second side of the first memory bank; (i.e. 240a section of bank0 has the outer rows and is on the second side of the first memory bank)
the plurality of inner memory rows of the memory bitcell circuits in the bank array circuit in the second memory bank are on the second side of the second memory bank; (i.e. the upper section of bank4 with inner rows is on the second side of second memory bank – bank4)
and 10the plurality of outer memory rows of the memory bitcell circuits in the bank array circuit in the second memory bank are on the first side of the second memory bank. (i.e. the lower section section of bank4 with outer rows is on the first side of second memory bank)
Regarding Claim 17, Ishikawa and Combe teach
The memory array circuit of claim 10, wherein: 15the multiplexor in each of the column mux sets of the bank array circuits in the first memory bank and the second memory bank are disposed in a middle area between the inner memory rows of the first memory bank and the inner memory rows of the second memory bank. (Ishikawa [0036] There may be an error correction region 220 and column decoder 210 for each portion of a given bank 240. The error correction region 220 may be coupled to one or more DQ pads 226 (e.g., through an I/O circuit) to send and receive data outside the device 200. The DQ pads 226 (and I/O circuits etc.) may be located in a PERIDQ region between the memory banks 240, and other components of the memory 200 (e.g., the command address input circuit) may be located in a PERICA region between the memory banks 240.) [0054] In the embodiment of FIG. 5. Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546.) 
(i.e. Fig. 2 middle area between inner rows of first memory bank and inner rows of the second memory bank has DQ pads I/O circuits. Fig. 5 Mux connected to ECC circuits and I/O circuits)
Regarding Claim 18, Ishikawa teaches
A method in a memory array circuit, comprising: activating a first wordline in a first memory row of memory bitcell circuits in a first sub- bank of at least one sub-bank of a first selected bank of a first memory bank and a second memory bank of a memory array circuit to generate first data bits stored in the first memory row onto first sub-bank bitlines, the first data bits each comprising a first odd data bit and a second odd data bit of a first data word; 
(Ishikawa [0014] During a read or write operation, a row may be activated, and data may be read from, or written to, the memory cells along the activated row. Each row may include memory cells which store a number of bits of data and a number of bits of parity information (e.g., data bits and parity bits), which may be used to correct up to a certain number of errors in the data bits. [0028] In some embodiments, multiple word lines may be activated, and written to/read out to an ECC control circuit 120. For example, a first group of memory cells may be along a first word tine while a second group of memory cells may be along a second word line. Memory cells in the first group of memory cells are not adjacent to other memory cells in the first group of memory cells, and memory cells in the second group of memory cells are not adjacent to other memory cells of the second group of memory cells. [0040] In the example read operation shown in FIG. 3, adjacent bits read out from a row are provided to different ECC blocks 330 and 331, Odd numbered bits (e.g., bits A. C, E, and G) may be provided to the first ECC block 330 along with any parity bits (not shown) associated with the odd bits. [0045] In the example of FIG. 4. the activated row may include a first portion of the word line WL1 in the first portion 442 and a second portion of the word line WL1 in the second portion 443 of the memory bank 440.) (ABCDEFGH is 4 data words, “AB”- data word one,  “CD”-data word two, “EF”- data word three, “GH”- data word four.)
activating a second wordline in a second memory row of memory bitcell circuits in a second sub-bank of at least one sub-bank of a second selected bank of the first memory bank and the second memory bank of the memory array circuit to generate second data bits stored in the second memory row onto second sub-bank bitlines, the second data bits comprising a first even data bit of the first data word; (Ishikawa [0043] At a second time as part of a second read operation, the memory array 318 may provide the bits BDFH (and their associated parity bit) to the first ECC block 330. The first ECC block 330 may correct the read data to BDF′H and provide the corrected read data to the I/O circuit 322. [0046] Insets show a portion of a first row section 450 including a first wordline WL1 and a portion of a second row section 460 including a second wordline WL2.)
and controlling a first select line to: control multiplexors coupled to the first sub-bank bitlines to generate the first odd data bit of the first data word on a first odd data output and the second odd data bit of the first data word on a second odd data output of the memory array circuit; and control multiplexors coupled to the second sub-bank bitlines to generate the first even data bit of the first data word onto a first even data output of the memory array circuit. (Ishikawa [0054] the first set information may come from odd MIOT/B lines (e.g., odd memory cells such as 557) and the second set of information may come from the even MIOT/B lines (e.g., even memory cells such as 556). Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546. [0041] The read bits, including the two corrected bits, are then provided to the I/O circuit 322, which reassembles the bits into a sequence including the corrected bits (e.g., ABCDE′F′GH) and provides it to the DQ pads. In this manner, when the string of bits in the memory array 318 which includes two adjacent error bits is read, a string of bits with both errors corrected is provided to die DQ pads.)
Ishikawa does not teach controlling a first select line to: control multiplexors coupled to the first sub-bank bitlines to generate the first odd data bit of the first data word on a first odd data output and the second odd data bit of the first data word on a second odd data output of the memory array circuit; and control multiplexors coupled to the second sub-bank bitlines to generate the first even data bit of the first data word onto a first even data output of the memory array circuit.
	However, Combe teaches controlling a first select line to: control multiplexors coupled to the first sub-bank bitlines to generate the first odd data bit of the first data word on a first odd data output and the second odd data bit of the first data word on a second odd data output of the memory array circuit; and control multiplexors coupled to the second sub-bank bitlines to generate the first even data bit of the first data word onto a first even data output of the memory array circuit. (Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. [0034] An apparatus for selection of bit lines has been described using single transistor devices in series between points to be coupled electrically. A person of skill in the art would also consider the use of a matrix of transmission gates, a crossbar switch, or a multiplexer for the same coupling purposes.)
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 19, Ishikawa and Combe teach
The method of claim 18, further comprising: activating the first wordline to generate third data bits stored in the first memory row onto third sub-bank bitlines, the third data bits comprising a first even data bit of a second data word interleaved with the even data bits of at least the first data word; (Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank.)
(Ishikawa [0014] During a read or write operation, a row may be activated, and data may be read from, or written to, the memory cells along the activated row. Each row may include memory cells which store a number of bits of data and a number of bits of parity information (e.g., data bits and parity bits), which may be used to correct up to a certain number of errors in the data bits. [0028] In some embodiments, multiple word lines may be activated, and written to/read out to an ECC control circuit 120. For example, a first group of memory cells may be along a first word tine while a second group of memory cells may be along a second word line. Memory cells in the first group of memory cells are not adjacent to other memory cells in the first group of memory cells, and memory cells in the second group of memory cells are not adjacent to other memory cells of the second group of memory cells. [0040] In the example read operation shown in FIG. 3, adjacent bits read out from a row are provided to different ECC blocks 330 and 331, Odd numbered bits (e.g., bits A. C, E, and G) may be provided to the first ECC block 330 along with any parity bits (not shown) associated with the odd bits. [0045] In the example of FIG. 4. the activated row may include a first portion of the word line WL1 in the first portion 442 and a second portion of the word line WL1 in the second portion 443 of the memory bank 440.) (ABCDEFGH is 4 data words, “AB”- data word one,  “CD”-data word two, “EF”- data word three, “GH”- data word four.)
activating the second wordline to generate fourth data bits stored in the second memory row onto fourth sub-bank bitlines, the fourth data bits comprising a first odd data bit and a second odd data bit of the second data word interleaved with the odd data bits of at least the first data word; 
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank.)
(Ishikawa [0043] At a second time as part of a second read operation, the memory array 318 may provide the bits BDFH (and their associated parity bit) to the first ECC block 330. The first ECC block 330 may correct the read data to BDF′H and provide the corrected read data to the I/O circuit 322. [0046] Insets show a portion of a first row section 450 including a first wordline WL1 and a portion of a second row section 460 including a second wordline WL2.)
and controlling a second select line to: control multiplexors coupled to the third sub-bank bitlines to generate the even data bits of the second data word on the second even data outputs of the memory array circuit; and control multiplexors coupled to the fourth sub-bank bitlines to generate the odd data bits of the second data word onto the first odd data output and the second odd data output of the memory array circuit.  
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank.)
(Ishikawa [0054] the first set information may come from odd MIOT/B lines (e.g., odd memory cells such as 557) and the second set of information may come from the even MIOT/B lines (e.g., even memory cells such as 556). Multiplexer circuits 549 may selectively couple the even or odd MIOT/B lines to the ECC circuit 546. [0041] The read bits, including the two corrected bits, are then provided to the I/O circuit 322, which reassembles the bits into a sequence including the corrected bits (e.g., ABCDE′F′GH) and provides it to the DQ pads. In this manner, when the string of bits in the memory array 318 which includes two adjacent error bits is read, a string of bits with both errors corrected is provided to die DQ pads.)
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 20, Ishikawa and Combe teach
The method of claim 18, wherein: controlling the first select line to control multiplexors coupled to the first sub-bank bitlines further comprises controlling multiplexors coupled to a plurality of odd column mux sets in the first memory bank, each column mux set comprising a plurality of columns comprising first columns comprising the first sub-bank bitlines; 
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank.)
(Ishikawa [0055] In some embodiments, the row decoder 548 may provide a row-address with a first value of the most significant bit as part of the first access operation, to put the multiplexers 549 in a first state so that information may be read out from the first group of memory cells (e.g., the memory cells along the odd MIOT/B lines))
and controlling the first select line to control multiplexors coupled to the second sub-bank bitlines further comprises controlling multiplexors coupled to a plurality of even column mux sets in the second memory bank, each column mux set comprising a plurality of columns comprising second columns comprising the second sub-bank bitlines.  
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank.)
(Ishikawa [0055] may provide the row address with a second value of the most significant bit as part of the second access operation to put the multiplexers 549 in a second state so that information may be read out from the second group of memory cells (e.g., the memory cells along the even MIOT/B lines))
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Regarding Claim 21, Ishikawa and Combe teach
The method of claim 19, wherein: controlling the second select line to control multiplexors coupled to the third sub-bank bitlines further comprises controlling multiplexors coupled to a plurality of even column mux sets in the first memory bank, each column mux set comprising a plurality of columns comprising third columns comprising the third sub-bank bitlines; 
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. )
(Ishikawa [0055] In some embodiments, the row decoder 548 may provide a row-address with a first value of the most significant bit as part of the first access operation, to put the multiplexers 549 in a first state so that information may be read out from the first group of memory cells (e.g., the memory cells along the odd MIOT/B lines)
and controlling the second select line to control multiplexors coupled to the fourth sub-bank bitlines further comprises controlling multiplexors coupled to a plurality of odd column mux sets in the second memory bank, each column mux set comprising a plurality of columns comprising fourth columns comprising the fourth sub-bank bitlines.
(Combe [0010] Bit lines of a memory device are arranged by an interleaving of even and odd bit lines and segregated into an even and odd bank. )
(Ishikawa [0055] may provide the row address with a second value of the most significant bit as part of the second access operation to put the multiplexers 549 in a second state so that information may be read out from the second group of memory cells (e.g., the memory cells along the even MIOT/B lines))
Ishikawa and Combe are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa and Combe before him or her to modify the Ishikawa’s system with Combe’s teaching. The motivation for doing so would be that (Combe [0011]) Interleaving of even and odd bit lines in combination with alternating selection and discharge of banks reduces a cross coupling voltage. Discharging complementary banks of bit lines ensures that along with a short access time, correct data are detected by the sense amplifier.)
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20210200630 A1), in view of Combe (US 20060171240 A1), further in view of Houston (US 20020079587 A1).
Regarding Claim 13, Ishikawa and Combe teach
The memory array circuit of claim 10, wherein the inner sub-bank bitline, in each of the columns of the plurality of inner memory rows of the bank array circuit in the first memory bank and the second memory bank, is disposed in a first metal layer; and the outer sub-bank bitline, in each of the columns of the plurality of outer memory rows of the bank array circuit in the first memory bank and the second memory bank, comprises: a first outer sub-bank bitline section disposed in the first metal layer and coupled to the second plurality of memory bitcell circuits; a second outer sub-bank bitline section disposed in a second metal layer; 
(Ishikawa Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. The banks, column decoders 210. and error correction region 220 may be laid out along a second axis (e.g., an x-axis) which is orthogonal to the first axis. The banks of the memory 200 may be arranged in an array along the x-y plane. [0037] The ECC region 220 includes one or more ECC control circuits used to correct the data bits which are stored in the memory banks 240 associated with that ECC region 220. For example, each ECC region 220 may include ECC control circuits which manage the portions of the banks on either side of that ECC region 220.) and a vertical interconnect access (via) coupled to the first outer sub-bank bitline section and the second outer sub-bank bitline section. (Ishikawa Each bank 240 may be separated from another bank by a column decoder 210 associated with the first bank, an error correction region 220 and a column decoder 210 associated with the second bank. The banks, column decoders 210. and error correction region 220 may be laid out along a second axis (e.g., an x-axis) which is orthogonal to the first axis. The banks of the memory 200 may be arranged in an array along the x-y plane. [0037] The ECC region 220 includes one or more ECC control circuits used to correct the data bits which are stored in the memory banks 240 associated with that ECC region 220. For example, each ECC region 220 may include ECC control circuits which manage the portions of the banks on either side of that ECC region 220.) 
Ishikawa-Combe does not teach a first outer sub-bank bitline section disposed in the first metal layer and coupled to the second plurality of memory bitcell circuits; a second outer sub-bank bitline section disposed in a second metal layer;
However, Houston teaches disposed in the first metal layer (Houston [0021] The integrated circuit further includes two insulating layers 83 and 84 provided above the substrate 82. The metalization layer disposed within the substrate 82 at the top surface thereof includes two leads 87-88, which each help to couple the memory cell 18 to a respective one of the two associated bitlines 27-28. )(i.e. 83 is the first metal layer) disposed in a second metal layer [(Houston [0021] The integrated circuit further includes two insulating layers 83 and 84 provided above the substrate 82. The metalization layer disposed within the substrate 82 at the top surface thereof includes two leads 87-88, which each help to couple the memory cell 18 to a respective one of the two associated bitlines 27-28. [0023] Referring again to FIG. 1, and as mentioned above, each of the bitlines 21-28 has eight portions of approximately equal length, four of which are disposed in one metalization layer, and the other four which are disposed in the other metalization layer. When the four portions of any bitline that are in one metalization layer are viewed cumulatively, and when the other four portions of that bitline in the other metalization layer are also viewed cumulatively, it will be recognized that each bitline has approximately half of its overall length and material disposed in one metalization layer, and the other half disposed in the other metalization layer. This helps ensure that both resistance and capacitance are balanced between the two bitlines of each pair.)(i.e. 83 is the first metal layer and 84 is the second metal layer. )
Ishikawa, Combe and Houston are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ishikawa, Combe and Houston before him or her to modify the Ishikawa-Combe’s system with Houston’s teaching. The motivation for doing so would be to have (Houston [abst, 0003]) Along the length of each bitline, each first and second portion thereof is disposed in a metalization layer opposite from the metalization layer containing the adjacent portion of each adjacent bitline to increase the capacitive coupling between the bitlines.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        

/GAUTAM SAIN/Primary Examiner, Art Unit 2135